FILED
                              NOT FOR PUBLICATION                            APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARTHA ANGELICA JACOBO-                           No. 09-71081
ROMAN; OSCAR SANDOVAL
AISPURO,                                          Agency Nos. A095-314-829
                                                              A095-314-830
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Martha Angelica Jacobo-Roman and Oscar Sandoval Aispuro, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reissue the BIA’s prior order. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reissue, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004);

Coyt v. Holder, 593 F.3d 902, 904 n.1 (9th Cir. 2010), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reissue based on ineffective assistance of counsel because petitioners failed to

demonstrate plausible grounds for relief. See Ray v. Gonzales, 439 F.3d 582, 587

(9th Cir. 2006) (where petitioner is deprived of the opportunity to present his claim

due to counsel’s error, we will find that he has been denied due process if he can

demonstrate “plausible grounds for relief” on his underlying claim); see also

Moreno-Morante v. Gonzales, 490 F.3d 1172, 1178 (9th Cir. 2007) (United States

citizen grandchildren are not qualifying relatives for cancellation of removal

purposes).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                      09-71081